DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 07/19/2021 with respect to claim(s) 1, 3-12 have been fully considered and found persuasive. This application contains 11 pending claims. Claim(s) 1, 4 have been amended. Claim(s) 2 have been cancelled.

Allowable Subject Matter

Claim(s) 1, 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 have been amended to include limitations from cancelled dependent claim 2, which were indicated as allowable subject matter in the previous Office Action mailed. 


Other claim(s) 3-12 depend from independent claim 1 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868